UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6724


KYLE DELANO SMITH,

                        Plaintiff – Appellant,

          v.

DEPARTMENT OF CORRECTIONS SUSSEX I STATE PRISON,

                        Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:14-cv-00058-HEH-MHL)


Submitted:   September 23, 2014         Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kyle Delano Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kyle Delano Smith appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) suit without prejudice.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Smith v. Dep’t of Corr., No. 3:14-cv-00058-HEH-MHL (E.D.

Va. May 1, 2014).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented     in   the

materials       before    this   court    and    argument     would   not   aid   the

decisional process.



                                                                            AFFIRMED




                                           2